Citation Nr: 1202964	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  09-46 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for arthritis of the lower spine.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a musculoskeletal disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for emphysema.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, other than posttraumatic stress disorder (PTSD).

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left shoulder disability.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to July 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to TDIU and service connection for PTSD, on the merits, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed March 2006 rating decision, the RO most recently denied service connection for arthritis of the lower spine, a musculoskeletal disability, a bilateral knee disability, emphysema and a left shoulder disability.

2.  The additional evidence received since the March 2006 rating decision denying the Veteran's application for claims of service connection for arthritis of the lower spine, a musculoskeletal disability, a bilateral knee disability, emphysema and a left shoulder disability does not relate to unestablished facts necessary to substantiate the claims and does not raise a reasonable possibility of substantiating the claims.

3.  In an unappealed June 2006 rating decision, the RO most recently denied service connection for an acquired psychiatric disorder (noted as bipolar disorder) and PTSD.

4.  The additional evidence received since the June 2006 rating decision denying the Veteran's application for a claim of service connection for an acquired psychiatric disorder (other than PTSD) does not relate to unestablished facts necessary to substantiate the claim and does not raise a reasonable possibility of substantiating the claim.

5.  The additional evidence received since the June 2006 rating decision denying the Veteran's application for a claim of service connection for PTSD relates to unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection for arthritis of the lower spine, a musculoskeletal disability, a bilateral knee disability, emphysema and a left shoulder disability became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

2.  The additional evidence received since the March 2006 rating decision is not new and material, and the claims for service connection for arthritis of the lower spine, a musculoskeletal disability, a bilateral knee disability, emphysema and a left shoulder disability are not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

3.  The June 2006 rating decision denying service connection for an acquired psychiatric disorder and PTSD became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. § 20.200, 20.201, 20.302 (2011).

4.  The additional evidence received since the June 2006 rating decision is not new and material, and the claim for service connection for an acquired psychiatric disorder is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

5.  The additional evidence received since the June 2006 rating decision is new and material, and the claim for service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

Initially, the Board notes that the Veteran has been provided all required notice and that the evidence currently of record is sufficient to reopen his claim for service connection for PTSD.  Therefore, no further development with respect to the matter decided herein is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 and Supp. 2011) or 38 C.F.R. § 3.159 (2011) concerning that issue.

Here, the Veteran was sent letters in July 2008 and August 2008 that provided information as to what evidence was required and information necessary to reopen the claims, as well as the evidence and information required to establish entitlement to the underlying claims for the benefit that is being sought.  The letters also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination as well as Social Security records.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

New and Material Evidence

A March 1981 rating decision denied claims of service connection for a left shoulder muscle strain and nerves.  The Veteran did not appeal that determination.  He subsequently sought to reopen the claims, and this request was denied in March 2006.  The claim for reopening an acquired psychiatric disorder was additionally denied in a June 2006 rating decision.  

The March 2006 rating decision also denied claims of service connection for PTSD, arthritis of the lower spine, a musculoskeletal disability, a bilateral knee disability and emphysema.  The claim for service connection for PTSD was additionally denied in a June 2006 rating decision.  

An unappealed decision by the RO or a decision of the Board is final.  38 U.S.C.A. §§ 7104(b), 7105.  The claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.

New and material evidence is defined as evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claim.

It is additionally noted that, under 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

The Veteran's most recent claim of entitlement to service connection for a left shoulder disability, an acquired psychiatric disorder, PTSD, arthritis of the lower spine, a musculoskeletal disability, a bilateral knee disability, and emphysema were denied in unappealed March 2006 and June 2006 rating decisions.  At that time, the RO determined that evidence had not been presented to indicate that the Veteran's claimed disabilities were either related to or aggravated by active service.  

The RO received a notice of disagreement (NOD) from the Veteran on December 26, 2006.  The RO sent the Veteran a March 2007 letter indicating that there were two rating decisions in the year prior to the December 2006 NOD and that he needed to clarify the rating decision or issue(s) that he wanted to appeal.  The letter indicated that the clarification must be received within 60 days of the date of the March 2007 letter or within one year of the date of the notice of the adverse decision being mailed, or the December 2006 NOD would not be considered an NOD for VA purposes.  The clarification from the Veteran was received at the RO in May 2008 and was treated as a new claim because the time had expired for clarification of the NOD.

Correctional facility records received prior to the March 2006 and June 2006 adjudications reflect current diagnoses of an acquired psychiatric disorder, a bilateral knee disability, emphysema, a lumbar spine disability, arthritis and left shoulder bursitis.  Moreover, the evidence of record at the time of the March 2006 and June 2006 decisions also included service treatment records, service personnel records, post-service VA treatment records, post-service private treatment records and the Veteran's statements.

The pertinent evidence added to the record since the March 2006 and June 2006  rating decisions consist of additional post-service treatment records, records from the Social Security administration, and the Veteran's submitted contentions.  

Initially, the Board finds that the objective evidence received since the last final rating decisions provides both a diagnosis of PTSD and a claimed stressor, discussed more thoroughly in the remand portion of this decision, which was not of record prior.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, relates to unestablished facts necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating his claim.  Therefore, the Board finds that new and material evidence has been received and the claim for service connection for PTSD is reopened.

The objective evidence received since the last final rating decisions does not indicate that the Veteran's left shoulder disability, acquired psychiatric disorder, arthritis of the lower spine, musculoskeletal disability, bilateral knee disability or emphysema are related to active service.  Indeed, none of the evidence received since the last final denial contains opinions addressing etiology or aggravation.  Moreover, the newly received evidence also fails to demonstrate an onset of the Veteran's claimed disabilities more proximate to service, such as to indicate a history of continuous symptomatology.  Thus, the evidence, by itself or when considered in conjunction with the evidence previously of record, does not relate to unestablished facts necessary to substantiate the Veteran's claims and does not raise a reasonable possibility of substantiating his claims.  

The Board notes that within one year of the March 2006 and June 2006 rating decisions, additional evidence was added to the Veteran's claims file in the form of post-service treatment records and the Veteran's additional contentions.  The medical evidence does not indicate that the Veteran's left shoulder disability, acquired psychiatric disorder, arthritis of the lower spine, musculoskeletal disability, bilateral knee disability or emphysema are related to active service.  The Veteran's contentions are a restatement of his allegations already considered by the March 2006 and June 2006 rating decisions.  See 38 C.F.R. § 3.156(b) (2011).

Therefore, the Board finds that new and material evidence has not been received at any time after the March 2006 and June 2006 rating decisions and the claims for service connection for left shoulder disability, acquired psychiatric disorder, arthritis of the lower spine, musculoskeletal disability, bilateral knee disability and emphysema are not reopened.



ORDER

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for arthritis of the lower spine is denied.

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for a musculoskeletal disability is denied.

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for a bilateral knee disability is denied.

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for emphysema is denied.

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for a left shoulder disability is denied.

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for an acquired psychiatric disorder other than PTSD, is denied.

New and material evidence having been received, the application to reopen the previous determination regarding service connection for PTSD is granted.



REMAND

The Board finds that additional development is necessary concerning the Veteran's claims for service connection for PTSD and entitlement to TDIU.

Concerning the Veteran's claim for service connection for PTSD, the Board notes that a September 2008 VA treatment note indicates the Veteran's stressor as a man being thrown overboard while the Veteran was on active service.  The Board additionally notes that an October 2008 VA treatment record notes the Veteran's current medical diagnoses include bipolar disorder and PTSD.  The treatment note additionally indicates that PTSD had been ruled out by several providers and, if present, is due to his childhood trauma and is not military related.  The Board notes in this regard that the Veteran has consistently reported that he was molested at the age of 11 by a friend of his family.  In fact, the Veteran's original claim for PTSD dated September 2005 indicates that he believes he had PTSD when entering service and that such disability was aggravated by in-service events.  In any case, the Board finds that on remand, the RO/AMC must request additional information from the Veteran concerning his claimed in-service stressor.  If sufficient information is obtained, then the claimed event must attempt to be verified through official sources.  If, and only if, the stressor is verified should the Veteran be afforded a VA examination to determine if the Veteran has PTSD which is related to the corroborated stressor.

The Board additionally notes that the Veteran has not contended that his stressors include "fear of hostile military or terrorist activity."  38 C.F.R. § 3.304(f).  Thus, the newly revised regulations concerning stressors are not for application in this case.

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the Court held as follows:
"[W]e hold that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation".

The Court also stated that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability."  Id. at 454.  In this case, the Veteran has consistently contended that he cannot work due to disabilities he believes are related to active service, most recently on his Form 9 received in November 2009.  Accordingly, on remand, the Veteran should be provided with appropriate notice as to how to substantiate a claim for TDIU and afforded relevant medical examination(s) if determined necessary.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be provided with notice of how to substantiate a claim for TDIU.

2.  The Veteran should be requested to provide detailed information concerning his claimed stressor pertaining to a man on his ship being thrown overboard, to include dates within a two-month time frame.  If sufficient information is provided, verify the stressor through official sources.

3.  If, and only if, the AMC/RO verifies a claimed stressor, a VA examination should be scheduled, to include review of the claims file, to determine whether the Veteran suffers from PTSD as a result of the verified stressor.  The examiner should clearly indicate if a valid PTSD diagnosis consistent with the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  If PTSD is not diagnosed, the examiner should explain what components of the criteria were lacking.  If a diagnosis is found, then the examiner should opine whether such disability clearly and unmistakably preexisted service.  If so, then he should also opine whether the evidence shows that the disability was aggravated by service.  

If PTSD is diagnosed but is not found to have clearly and unmistakably preexisted service, or preexisting PTSD is not found to have been aggravated by service, then the examiner should opine whether it is at least as likely as not that the current PTSD is due to service.  If so, the specific in-service stressor should be identified.

4.  The Veteran should additionally be afforded a general VA examination to determine unemployability, if necessary.

5.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


